Citation Nr: 0022288	
Decision Date: 08/23/00    Archive Date: 08/25/00

DOCKET NO.  99-07 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the right knee currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1955 to August 
1975.  

This appeal arises from a decision by the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).  

An April 1976 rating decision granted service connection for 
chondromalacia of the right knee with crepitation and 
occasional pain.  The disability was rated 10 percent 
disabling under Diagnostic Codes 5003 and 5010, effective 
from separation.  In November 1992, the Board of Veterans' 
Appeals (Board) denied a rating in excess of 10 percent for 
the right knee disability.  Rating decisions dated in August 
1993 and October 1994 denied increased rating claims.  The 
veteran's reopened claim for an increased rating for right 
knee disability was received on March 20, 1998, and was 
subsequently denied.  This appeal ensued.  

An October 1999 rating decision increased the evaluation for 
the service-connected right knee disability to the current 20 
percent.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The service-connected degenerative arthritis of the right 
knee is manifested by limited flexion with pain during the 
last 10 degrees of motion, pain on resisted flexion, 
tenderness to pressure, and X-ray evidence of arthritis.  



CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for degenerative arthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5260 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim).  The Board is satisfied that all 
relevant evidence has been obtained with respect to these 
claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disability at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where the issue is entitlement to an 
increased rating following the filing of a reopened claim, 
the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The evidence 
in closest proximity to the recent claim is the most 
probative in determining the current extent of impairment.  
Id.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Factual Background

In December 1975, the veteran complained of pain under his 
kneecaps.  A January 1976 VA X-ray was normal.  The VA 
orthopedic examination revealed full range of motion with 
marked crepitus.  Neither effusion nor instability was noted.  

On VA orthopedic examination in May 1991, the veteran 
complained of pain in the kneecap region, popping, swelling 
on prolonged standing, and occasional giving way.  The 
examination revealed no effusion, minimal crepitation, stable 
ligaments and range of motion from zero to 100 degrees.  He 
was using a brace and walking with his knee stiff.  The X-ray 
showed a grossly normal femoral tibial joint space and 
minimal patella spur.  The impression was that the X-ray and 
clinical examination were less remarkable than the veteran's 
complaints.  

During a June 1993 VA orthopedic examination, the veteran 
complained of right knee pain aggravated by anything.  The 
examination revealed no deformity, discoloration, edema, 
tenderness, effusion, atrophy, instability or crepitus.  The 
McMurray and drawer signs were negative.  The range of motion 
was from zero to 100 degrees.  The diagnoses included 
chondromalacia of the right knee.  

An August 1993 VA orthopedic clinic treatment note shows that 
the veteran's range of motion was from zero to 110 degrees 
and that X-rays revealed degenerative joint disease with 
lateral compartment collapse and mild valgus deformities.  
His right knee was injected with Celestone.  

September 1994 VA X-rays revealed no significant changes in 
the right knee since the 1993 study.  

During an October 1994 VA orthopedic examination, the veteran 
complained of constant right knee pain aggravated by 
squatting, bending, long walks and lengthy standing.  The 
examination was negative for deformity, discoloration, edema, 
tenderness, effusion, instability atrophy or crepitus.  The 
drawer and Mcmurray signs were negative and the range of 
motion was full.  The diagnosis was chondromalacia of the 
right knee.  The rating decision that same month denied the 
veteran's request for an increased rating.  

A VA orthopedic examination in March 1997 revealed that the 
veteran had range of motion of the right knee from zero to 
130 degrees.  There was no varus-valgus instability, but 
crepitance was present.  X-rays showed moderate degenerative 
joint disease of the right knee.  

A March 1998 VA orthopedic clinic note shows that the veteran 
complained that his knee hurt more since turning it the week 
before.  His range of motion was from zero to 120 degrees.  

During a June 1998 VA orthopedic examination, the veteran 
complained of severe pain.  He had flexion to 105 degrees 
with pain at the end of motion.  His extension was full.  He 
was tender over the medial and lateral joint lines and below 
the patella.  His right knee was 1.5 centimeter larger than 
his left and had some increased warmth.  Although the veteran 
walked with a slight limp of the right leg, the McMurray and 
drawer signs were negative, and no lateral or medial 
ligamentous laxity was present.  His strength was normal.  He 
had pain on resisted flexion and extension.  The diagnosis 
was degenerative joint disease of the knees with limited 
range of motion.  

A September 1998 VA orthopedic clinic treatment note shows 
that the veteran's range of motion was from 10 to 110 degrees 
and was positive for collateral laxity.  A VA outpatient 
treatment report dated in November 1998 indicates that the 
veteran had constant pain in the right knee and that the knee 
was unstable with marked relaxation of the medial collateral 
ligaments.  

A March 1999 letter from a VA physician who had treated the 
veteran for nearly two years states that he has degenerative 
joint disease in both knees and that radiology findings show 
minor degenerative bone disease but marked narrowing of the 
joint space that was suggestive of meniscus disease.  Intra-
articular cortisone had been required several times for 
episodes of inflammation of the right knee.  The physician 
also stated that a joint replacement would probably be needed 
in the future.  

On VA orthopedic examination in May 1999, the veteran 
complained of usually moderate, but sometimes severe pain and 
of attacks of pain that awakened him five nights a week.  On 
examination, he used a cane in his right hand and wore a 
brace on his right knee.  His right knee was 0.4 centimeters 
larger than his left, without medial or lateral ligamentous 
laxity.  He flexed to 90 degrees with pain beginning at 80 
degrees.  His extension was full without pain.  The McMurray 
and drawer signs were negative.  His strength was normal with 
pain on resisted flexion.  He was tender to pressure on the 
patella and over the medial and lateral joint line.  Some 
slight increased warmth was noticed.  The diagnosis was 
arthritis of the right knee.  

An October 1999 rating decision increased the evaluation to 
the current 20 percent under Diagnostic Codes 5010 and 5260, 
effective from March 25, 1998, the date on which he 
complained of increased pain in his right knee when he was 
seen at a VA outpatient clinic.  

Analysis

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each major joint affected by limitation 
of motion.  Such limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.  

For the purpose of rating disability due to arthritis, the 
knee is considered a major joint.  38 C.F.R. § 4.45(f).  

After considering the evidence in light of the rating 
criteria, the Board concludes that a rating in excess of the 
current 20 percent for degenerative arthritis of the right 
knee is not warranted.  Diagnostic Code 5010 provides that 
traumatic arthritis, substantiated by X-ray findings, will be 
rated as degenerative arthritis under Diagnostic Code 5003.  
The evaluation of degenerative arthritis is based on the 
extent of limitation of motion of the specific joint involved 
and includes painful motion.  However, when the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent will 
be granted for a joint affected by limitation of motion.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R.  § 4.71a, Diagnostic 
Codes 5003 and 5010. The normal range of motion of the knee 
is from zero degrees of extension to 140 degrees of flexion.  
38 C.F.R. § 4.71, Plate II (1999).  

The rating criteria for range of motion of the knee are set 
forth in Diagnostic Codes 5260 and 5261.  Under Diagnostic 
Code 5260, a zero percent rating is assigned when flexion of 
the leg is limited to 60 degrees; a 10 percent evaluation is 
warranted when flexion is limited to 45 degrees; while a 20 
percent rating may be assigned when flexion is limited to 30 
degrees, and a 30 percent rating may be assigned when flexion 
is limited to 15 degrees.  

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to 5 degrees; a 10 
percent evaluation is warranted when extension is limited to 
10 degrees; a 20 percent evaluation is for application when 
extension is limited to 15 degrees; a 30 percent evaluation 
is warranted when extension is limited to 20 degrees; a 40 
percent evaluation is for application when extension is 
limited to 30 degrees; and a 50 percent evaluation may be 
granted for extension of the leg that is limited to 45 
degrees.  

A review of the recent medical evidence shows that the 
veteran had flexion to 90 degrees and full extension.  
Earlier VA examinations showed flexion ranging from 105 to 
120 degrees and full extension.  Only a September 1998 
orthopedic clinic treatment note indicates diminished 
extension.  The subsequent orthopedic examination found full 
extension.  Since the veteran's extension was full on several 
examinations, this anomalous result is not persuasive.  These 
findings are insufficient to warrant an evaluation in excess 
of 20 percent under diagnostic codes 5010-5260 and 5010-5261.  
38 C.F.R. § 4.7.  In addition, Diagnostic Code 5256, 
pertaining to ankylosis (fusion) of a knee, is not applicable 
in the veteran's case, as ankylosis has not been 
demonstrated.  

Under certain limited circumstances, separate evaluations may 
be granted for degenerative arthritis in the knee joint under 
Diagnostic Code 5003 and for instability of the knee joint 
under Diagnostic Code 5257.  Under Diagnostic Code 5257, a 30 
percent evaluation is warranted for severe recurrent 
subluxation or lateral instability of the knee; a 20 percent 
evaluation requires moderate recurrent subluxation or lateral 
instability; and a 10 percent evaluation is for application 
for slight recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a.  

Although arthritis has been visualized in the right knee, the 
demonstrated limitation of motion of the right knee does not 
meet the criteria for a zero percent rating under the 
applicable diagnostic codes (5260 and 5261).  Moreover, 
instability of the right knee has not been objectively 
confirmed on repeated examinations, except for one September 
1998 orthopedic treatment note that indicated laxity.  
However, there was no medical evidence of laxity on the 
latest examination.  The Board finds the uniformly negative 
examination reports to be more persuasive than the one-time 
finding in a treatment note.  The veteran's right knee 
disability is manifested primarily by subjective complaints 
of pain, with objective findings only of degenerative joint 
disease and a some loss of knee flexion.  Accordingly, 
separate compensable evaluations under Diagnostic Codes 5003 
for arthritis and 5257 for knee instability are not warranted 
because additional disability is not demonstrated.  
VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); see VAOPGCPREC 
9-98, 63 Fed. Reg. 56,703 (1998).  

When a rating is based on limitation of motion, the Board 
must also consider any functional loss the veteran may have 
sustained by virtue of the factors set forth in 38 C.F.R. §§ 
4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
In DeLuca, the Court held that in evaluating a service-
connected joint disability, the Board erred in not adequately 
considering functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Id. at 204-7.  The Court remanded the case to obtain 
a medical evaluation to determine whether pain significantly 
limited functional ability during flare-ups or when the joint 
was used repeatedly over a period of time.  The Court also 
held that the examiner should be asked to determine whether 
the joint exhibited weakened movement, excess fatigability or 
incoordination.  If feasible, these determinations were to be 
expressed in terms of additional loss of range of motion due 
to any weakened movement, excess fatigability or 
incoordination.  Id. at 207.  The painful motion of an 
arthritic joint must also be considered.  38 C.F.R. § 4.59; 
see Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  

The Board notes that the RO granted the increase to 20 
percent in October 1999 based on functional loss in the right 
knee due to pain.  The recent examination findings show that 
his strength was normal and that his flexion was limited only 
to 90 degrees.  Even if functional loss due to pain or pain 
on flare-ups were considered, the resulting loss of motion 
would not equal or more nearly approximate the degree of 
severity necessary for a 30 percent evaluation under 
Diagnostic Codes 5010 and 5260.  Moreover, the findings 
overwhelmingly demonstrated the absence of any limitation of 
right knee extension, even on the basis of pain.  The Board 
finds these symptoms insufficient to support an increased 
rating based on functional loss under DeLuca and 38 C.F.R. §§ 
4.40 and 4.45.  

A separate rating may not be granted under Lichtenfels in 
this case because a 20 percent rating is already in place for 
arthritis established by X-ray findings and manifested by 
limited right knee motion.  The pain that the veteran 
experiences in his right knee and that limits his right knee 
motion is contemplated in the 20 percent rating currently 
assigned under Diagnostic Codes 5010 and 5260.  A compensable 
evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 
(for painful motion) is in order where arthritis is 
established by X-ray findings and no actual limitation of 
motion of the affected joint is demonstrated.  Lichtenfels v. 
Derwinski, 1 Vet. App. at 488.  Where some limitation of 
motion is demonstrated in the joint, the Lichtenfels rule is 
not applicable.  The provisions of Diagnostic Code 5003 and 
38 C.F.R. § 4.59 may not be used to increase the evaluation 
for the same service-connected disability under a different 
interpretation of the same diagnostic code, as this is 
precluded by the rule against pyramiding.  See 38 C.F.R. 
§ 4.14 (1999) (evaluation of the same disability under 
various diagnoses is to be avoided in establishing the 
service-connected evaluation).  

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. 
§ 3.321(b) (1999), which were provided to the veteran and his 
representative in the statement of the case that was issued 
in November 1998.  In the instant case, however, there has 
been no assertion or showing that the disability under 
consideration has caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the application of the 
regular schedular standards.  Based on these considerations, 
the Board finds that the RO did not err in not referring this 
claim to the Director of the VA Compensation and Pension 
Service for an initial determination.  See Floyd v. Brown, 9 
Vet. App. 88, 95 (1996).  

Finally the Board notes that although a VA physician stated 
that the veteran would need a joint replacement in the 
future, there is no medical evidence that his right knee 
disability is that severe now.  The Board must evaluate the 
veteran's disability as it is currently.  His current level 
of disability does not warrant an evaluation in excess of 20 
percent.  Cf. Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997) (allegations of future disability are not 
sufficient for an award of compensation).  

The Board therefore concludes that the preponderance of the 
evidence is against the claim of entitlement to a rating in 
excess of 20 percent for the service-connected right knee 
disability.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  


ORDER

An increased evaluation for degenerative arthritis of the 
right knee is denied.  



		
	WILLIAM W. BERG 
	Acting Member, Board of Veterans' Appeals



 
- 11 -


- 4 -


